Order entered April 20, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01431-CV

                   TOWN OF HIGHLAND PARK, Appellant

                                         V.

             TIFFANY RENEE MCCULLERS, ET AL., Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-08709

                                      ORDER

      Before the Court is appellees’ April 17, 2020 unopposed motion for a two-

week extension of time to file their brief. We GRANT the motion and ORDER

the brief be filed no later than May 18, 2020.


                                                 /s/   ERIN A. NOWELL
                                                       JUSTICE